Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application is amended as following:
Claim 1 is allowable. The restriction requirement between two Species, as set forth in the Office action mailed on 11/26/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement mailed on 1/26/2021 is withdrawn.  Claim 2, directed to Species I, no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
End of Examiner’s amendment.
Response to Arguments
Applicant’s arguments, see Remarks, filed 4/7/2022, with respect to amended claims 1 and 7, have been fully considered and are persuasive.  Therefore, amended claims 1 and 7 are allowed.
Allowable Subject Matter
Claims 1-8 are allowed.
Reasons for allowance:
None of the prior art of record discloses or suggests alone or in combination that a continuous liquid crystal panel cutting device for cutting a continuous liquid crystal panel, and a method for cutting a continuous liquid crystal panel, comprising a combination of various elements as claimed, more specifically, the combination of “a liquid crystal interlayer continuously provided between the upper plate and the lower plate, the continuous liquid crystal panel cutting device comprising: a first cutter, having two first cutting wheels that are separated from each other with a distance; a second cutter, having a second cutting wheel, and the first cutter and the second cutter are opposite provided and the second cutting wheel is located between the first cutting wheels; and a control member, connecting to the first cutter and the second cutter by signals, the control member controlling two first cutting wheels to cut the upper plate downward along a gravity direction, so that two cutting marks of the upper plate are cracked to the liquid crystal interlayer, and the control member controlling the second cutting wheel to cut the lower plate upward in a reverse direction of the gravity direction, so that a cutting mark of the lower plate is cracked to the liquid crystal interlayer” as set forth in claims 1 and 7.
Claims 2-6 are allowed since they depend either directly or indirectly on the allowed claim 1.
Claim 8 is allowed since it depends on the allowed claim 7.

Cited but not applied prior art:
Mitsui (US 2020/0257147) discloses (at least in Figs. 15, 19 and 22, and at least in par. [0083]) a liquid crystal panel cutting device for cutting a liquid crystal panel 130, the liquid crystal panel comprising an upper plate 120, a lower plate 110 and a liquid crystal interlayer 3 provided between the upper plate and the lower plate, the liquid crystal panel cutting device comprising a first cutter, having two first cutting tools CT (Fig. 15; par. [0083]) that are separated from each other with a distance; a second cutter, having a second cutting tool (i.e. a dicing blade, par. [0083]), and the first cutter and the second cutter are opposite provided and the second cutting tool is located between the first cutting tools (Fig. 15; par. [0083]); and wherein the first cutter to cut the upper plate downward along a gravity direction, and the second cutter to cut the lower plate upward in a reverse direction of the gravity direction (Figs 15 and 22; par. [0083]).
However, Mitsui lacks disclosure of the liquid crystal interlayer continuously provided between the upper plate and the lower plate; the continuous liquid crystal panel cutting device comprising the control member controlling two first cutting wheels to cut the upper plate downward along a gravity direction, so that two cutting marks of the upper plate are cracked to the liquid crystal interlayer, and the control member controlling the second cutting wheel to cut the lower plate upward in a reverse direction of the gravity direction, so that a cutting mark of the lower plate is cracked to the liquid crystal interlayer.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH NHAN P NGUYEN whose telephone number is (571)272-1673.  The examiner can normally be reached on Monday, Tuesday, Thursday and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H. Caley can be reached on 571 272 2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THANH NHAN P NGUYEN/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
-- May 7, 2022